 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-19-00547-001-PHX-SMM
10                Plaintiff,                        ORDER
11   v.
12   Oscar Barrera-Hernandez,
13                Defendant.
14
15         On May 15, 2019, Magistrate Judge James F. Metcalf issued "Findings and
16   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Order." Magistrate
17   Judge Metcalf recommends to the District Court that this Judge accept the Defendant's
18   plea of guilty. Having reviewed this matter de novo, and no objections having been filed
19   pursuant to 28 USC § 636(b)(1), the Court accepts the Recommendation of Magistrate
20   Judge Metcalf.
21         Accordingly,
22         IT IS HEREBY ORDERED accepting the Defendant's plea of guilty.
23         Dated this 15th day of July, 2019.
24
25
26                                                    Honorable Stephen M. McNamee
27                                                    Senior United States District Judge

28
